Citation Nr: 0628355	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-23 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition, claimed as stress.

2.  Entitlement to a compensable rating for residuals of a 
spontaneous pneumothorax of the left lung.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a compensable rating for the 
service connected residuals of a spontaneous pneumothorax of 
the left lung. 

The veteran testified before the undersigned at a February 
2006 hearing at the Waco RO.  A transcript of the hearing has 
been associated with the file.  At the hearing, the veteran 
was informed that his substantive appeal as to the petition 
to reopen a claim for service connection for a nervous 
condition may not have been timely.  

On June 1, 2006, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
his substantive appeal to reopen a claim for service 
connection for a nervous condition may not have been timely 
filed and might have to be dismissed.  The veteran was given 
60 days to submit argument or evidence as to the timeliness 
of his appeal.  The Board received a June 22, 2006 response 
from the veteran indicating he had no further evidence on the 
issue.  There was no request for a hearing on the issue.  


FINDINGS OF FACT

1.  The veteran was notified by VA on May 17, 2004 that the 
petition to reopen a claim for a nervous condition was 
denied.  His notice of disagreement (NOD) was received by VA 
in June 2004.  The RO issued a Statement of the Case (SOC) in 
October 2004.  The veteran's Substantive Appeal was signed 
and received by the RO on May 23, 2005.

2.  The veteran's pulmonary impairment and symptomatology is 
due to his nonservice-connected chronic obstructive pulmonary 
disease (COPD).

3.  The veteran's service connected residuals of a 
spontaneous pneumothorax of the left lung consist of a 
pleural scar and pulmonary nodule with no functional effect 
on the lung.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to the 
issue of whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition, claimed as stress; thus, 
the Board has no jurisdiction to consider that issue and it 
is dismissed. 38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2005).

2.  The criteria for a compensable disability rating for 
residuals of a spontaneous pneumothorax of the left lung have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Codes 6820, 6843 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen a Claim for a Nervous Condition

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2005).  

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (the Court) held that the Board 
must assess its jurisdiction prior to addressing the merits 
of a claim.  A decision as to the adequacy of the substantive 
appeal will be made by the Board.  See 38 U.S.C.A. § 7108 
(West 2002); 38 C.F.R. § 20.101(d) (2005).  

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2005).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2005).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter. See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The veteran brought a petition to reopen a claim for service 
connection for a nervous disorder in November 2003.  The 
petition was denied in an April 2004 decision.  The veteran 
was notified of the decision on May 17, 2004.  The RO 
received the veteran's Notice of Disagreement in June 2004.  
A SOC was issued in October 2004.  The veteran's Substantive 
Appeal was signed and received by the RO on May 23, 2005.  

As indicated above, Substantive Appeals must be submitted 
within either one year of the notice of the initial, 
unfavorable rating decision or sixty days of the issuance of 
the SOC.  38 C.F.R. § 20.302.  In this case, therefore, the 
veteran had until May 17, 2005 to submit his Substantive 
Appeal.  The veteran's Substantive Appeal was six days late.  

Regulations provide that the date of submission of the 
Substantive Appeal shall be deemed to be the date the 
submission was postmarked, and in the event of no postmark, 
five days prior to receipt by the RO.  38 C.F.R. § 20.305(a) 
(2005).  The Appeal, however, was both signed and received by 
the RO on the same day.  There is no indication that it was 
ever mailed.  In fact, it is noted on the VA Form 9 that the 
veteran brought the appeal with him to a RO hearing.  As 
such, the Board must conclude that the postmark rule is of no 
effect here.  

Also written on the VA Form 9 is a comment by the Decision 
Review Officer that conducted the hearing indicating that it 
was "ok to accept" the appeal.  Such a notation is 
certainly not binding on the Board, since it remains for the 
Board to determine whether it has jurisdiction over an issue.

The appeal is therefore untimely.  The veteran was notified 
of possible untimeliness by the undersigned at the February 
2006 hearing.  He was notified of the procedural defect in a 
June 2006 letter and responded that he had no additional 
evidence and did not request a hearing on the issue.  The 
Board has no jurisdiction over the petition to reopen a claim 
for a nervous condition and it shall not be considered.  

II. Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected disability is rated using the 
criteria of Diagnostic Code (DC) 6843 for pneumothorax:  

A 10 percent rating is warranted where forced expiratory 
volume in one second (FEV-1) is 71- to 80- percent 
predicted; or if the FEV-1 to forced vital capacity 
(FVC) ratio is 71 to 80 percent; or if diffusion 
capacity of the lung for carbon monoxide (DLCO) by the 
single breath method (SB) is 66- to 80-percent 
predicted. 

A 30 percent rating requires FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO 
(SB) of 56- to 65-percent predicted. 

A 60 percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO 
(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit). 

A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right- sided heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension 
(shown by echo or cardiac catheterization); or an 
episode or episodes of acute respiratory failure; or 
oxygen therapy.  

38 C.F.R. § 4.97, DC 6843 (2005). 

Upon filing his claim for an increased rating, the veteran 
was sent for an August 2005 VA examination.  The veteran 
underwent the pulmonary function tests and his scores were: 
FEV-1 71 percent, FEV-1/FVC 75, and DLCO 88 percent.  These 
results would ordinarily be sufficient for a 10 percent 
rating.  However, based on the medical evidence, the Board 
concludes his pulmonary impairment and symptomatology is due 
to his nonservice-connected chronic obstructive pulmonary 
disease (COPD).  In other words, the determinative question 
in this case is not whether the veteran has symptoms that 
meet the criteria for a compensable rating (he does), but 
whether the current complaints and functional impairment are 
due to the service-connected residuals of spontaneous 
pneumothorax or the nonservice-connected COPD.

The doctor administering the examination indicated that these 
results should not be considered valid for the purposes of 
rating the veteran.  The doctor noted, at both the initial 
examination in August 2005 and in an addendum dated November 
2005, that the veteran's COPD was the cause of his 
respiratory disability.  His COPD is related to his history 
of smoking, not his service connected disability.  The doctor 
was adamant that the veteran's pulmonary problems were in no 
way the result of his residuals of spontaneous pneumothorax.  
The doctor indicated that the veteran's residuals were 
comprised of a pleural scar that did not impede lung 
function.  This opinion was based on review of medical 
evidence of record.  No medical professional has ever 
concluded otherwise, nor does the veteran contend such.

Therefore, the Board cannot conclude that the veteran's 
current impairment is related to his service-connected 
disability.  A medical professional has concluded that the 
COPD is not part and parcel of the service-connected 
disability.  There is no doubt that the veteran currently has 
symptoms such as shortness of breath, dyspnea, and limited 
functional capacity.  However, these symptoms do not warrant 
an increased disability rating for his service-connected 
residuals of spontaneous pneumothorax.  It is more likely 
than not that his current symptoms are attributable to 
nonservice-connected pulmonary disorders.  

The medical evidence shows that the veteran has resultant 
scarring from the in-service chest tube thoracostomy, and the 
VA examiner in 2005 stated the pulmonary nodule present was 
also likely due to the scarring from the chest tube.  Recent 
chest x-rays have noted the nodule is stable, and prior 
biopsies have shown it is not malignant.  Board has also 
considered a rating for the residual pleural scar/nodule from 
the veteran's pneumothorax procedures.  The RO considered 
rating the disability under Diagnostic Code 6820, for benign 
neoplasms, including scars, of the respiratory system, in the 
statement of the case.  However, all such neoplasms are to be 
rated accorded to their effect on respiratory function.  This 
leads the Board to an identical analysis as the one presented 
above regarding the veteran's COPD.  Accordingly, the Board 
finds that no compensable rating is available for the pleural 
scar/nodule.

Finally, the Board notes that the veteran has made several 
statements regarding his belief that his inservice treatment 
and the administration of something tentatively identified as 
tetracycline constituted medical malpractice.  While the VA 
is authorized to compensate veterans for disabilities 
incurred in service, the scope of that authorization is 
strictly to compensate for present disability, in accordance 
with the Ratings Schedule.  VA, including the Board, has no 
jurisdiction to find fault with the veteran's inservice 
treatment and grant compensation on that basis.  The Board 
must apply the Ratings Schedule regardless of the manner in 
which the disability was incurred, malpractice or not.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a spontaneous pneumothorax 
of the left lung.  See Gilbert, 1 Vet. App. at 53.

III. Veterans Claims Assistance Act (VCAA)

With respect to the dismissal of the psychiatric claim, as 
discussed, this case is one in which the law is dispositive 
of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Under such circumstances, the VCAA is not applicable.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3, and cases cited 
therein [the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter].

Notwithstanding the inapplicability of the VCAA, general due 
process considerations have been complied with.  See 38 
C.F.R. § 3.103 (2005).  It is clear that the veteran was 
informed of the necessity of filing a timely substantive 
appeal. See, in particular, the October 2004 SOC, page 1.  
The veteran was furnished with a VA Form 9, with accompanying 
instructions, by the RO in October 2004, as an enclosure to 
the SOC.  As noted above, the Board provided the veteran with 
pertinent law and regulations and gave him the opportunity to 
respond to its June 2006 letter.  Thus, the Board concludes 
that the veteran was appropriately notified of the legal 
requirements pertaining to the timing of substantive appeals.

With respect to the veteran's increased rating for the 
residuals of spontaneous pneumothorax claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in March 2002 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2002 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II.  Since the RO assigned the noncompensable 
disability rating at issue here for the veteran's service-
connected disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the 2002 letter was sufficiently compliant, to the 
extent it contained any deficiencies, that was not 
prejudicial to the veteran, since he was provided another 
letter in September 2003.  The RO readjudicated his claim 
afterwards.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
August 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The August 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).







	(CONTINUED ON NEXT PAGE)



ORDER

The veteran's petition to reopen a claim for service 
connection for a nervous disorder, claimed as stress, is 
dismissed.

Entitlement to a compensable rating for residuals of a 
spontaneous pneumothorax of the left lung is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


